DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-32 in the reply filed on 8/24/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”). 
	With regard to claim 13, figures 4 and 13-15 of Chu discloses a method comprising: placing an integrated circuit die 38A adjacent a through via 32; encapsulating 52 the through via 32 and the integrated circuit die 38A with an encapsulant 52; depositing a first dielectric layer 54 over the encapsulant 52; patterning a first opening (via opening in dielectric layer 54 for seal ring 70, fig. 14) and a plurality of second openings (via opening in dielectric layer 54 for RDL 58 connected to device 
	With regard to claim 26, figures 13-15 of Chu discloses a method comprising: encapsulating 52 an integrated circuit die 38A with an encapsulant 52; forming a redistribution structure (58, 64, 54, 60) on the integrated circuit die 38A and the 
	With regard to claim 29, figures 13-15 of Chu discloses forming a through via 32 extending through the encapsulant 52, the through via 32 being electrically coupled to the metallization patterns 58, the through via 32 being electrically isolated from the sealing ring 70.
With regard to claim 30, figures 13-15 of Chu discloses that the sealing ring 70 is separated from the metallization patterns (58 and 64 not in 70 ) by a first distance (distance from 70 to 58 not in 70), and the sealing ring 70 is separated from the sidewalls (sidewall of 60 and 54 at edge of package 100’) of the dielectric layers (60, 54) by a second distance (distance from 70 to edge of package 100’), the second distance being less (distance from 70 to edge of package 100’ is less than distance from 70 to 58 not in 70) than the first distance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Lin et al. (US 2016/0307862) (“Lin”). 
With regard to claim 14, figures 13-15 of Chu discloses forming the first sealing ring layer (58 in 70) and the first metallization pattern (58 connected to 38A) comprises: plating the first sealing ring layer (58 in 70) and the first metallization pattern (58 connected to 38A) simultaneously with a same plating process (“Seal ring 70 is formed simultaneously as the formation of RDLs 58 and 64”, par [0039]), wherein after the plating process, the first sealing ring layer (58 in 70) has a flat topmost surface. 
Chu does not disclose that the first metallization pattern has a convex topmost surface.
	However, figure 4 of Lin discloses that the first metallization pattern 62 has a convex topmost surface 62A.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the redistribution lines of Chu with the convex top surfaces as taught in Lin in order to provide a feature height differentiation for conductive features that are formed in the same formation step.  See par [0022] of Lin. 

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Lin et al. (US 2016/0307862) (“Lin”), and Sun et al. (US 2014/0343901) (“Sun”). 
With regard to claim 15, Chu and Lin do not disclose that the plating process is performed at a current density of from 1 A/dm2 to 7 A/dm2.
However, Sun discloses that the plating process (“electroplating”, par [0087]) is performed at a current density of from 1 A/dm2 (“1.0 A/dm2”, par [0087]) to 7 A/dm2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 
With regard to claim 17, Chu and Lin do not disclose that the plating process is performed at a temperature of from 22 °C to 25 °C.
However, Sun discloses that the plating process (“electroplating”, par [0087]) is performed at a temperature of from 22 °C to 25 °C (“electrolyte temperature was 25.degree. C.”, par [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 
With regard to claim 18, Chu and Lin do not disclose that the plating process (“electroplating”, par [0087]) is performed with a plating solution that includes an accelerator and a suppressor at a concentration ratio of 1:2. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Lin et al. (US 2016/0307862) (“Lin”), Sun et al. (US 2014/0343901) (“Sun”), and Richardson et al. (US 2009/0035940) (“Richardson”). 
With regard to claim 16, Chu, Lin, and Sun do not disclose that the plating process is performed at an agitation speed of less than 50 RPM.
However, Richardson discloses that the plating process (“plating”, par [0037]) is performed at an agitation speed of less than 50 RPM (“0 RPM”, par [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Richardson in order to increase the copper deposition rate.  See par [0041] of Richardson. 

Claims 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Tsutsue et al. (US 2005/0098893) (“Tsutsue”). 

	Chu does not disclose that the second via portion having a lesser width than the first via portion; the fourth via portion having a lesser width than the third via portion. 

	Therefore, it would have been obvious to one of ordinary skill in the art to form the seal via of Chu with the narrow width as taught in Tsutsue in order to provide a seal ring that takes up less space.  See par [0204] of Tsutsue. 
	With regard to claim 20, Chu disclose that the first metallization pattern (58 connected to 38A) and the first sealing ring layer (58 of 70) are simultaneously formed in a first plating process 58, and the second metallization pattern (64 electrically connected to 38A) and the second sealing ring layer (64 in 70) are simultaneously formed in a second plating process 64.
With regard to claim 24, figures 13-15 of Chu discloses forming an underfill 66 on the second sealing ring layer (64 in 70), the underfill 66 contacting a top surface and sidewalls of the second sealing ring layer (64 in 70).
With regard to claim 25, figures 13-15 of Chu discloses that the first sealing ring layer (58 in 70) and the second sealing ring layer (64 in 70) collectively surround first regions (region inside of seal ring 70, fig.15) of the first dielectric layer 54 and the second dielectric layer 60, the method further comprising: sawing (“sawed”, par [0038]) second regions 100A of the first dielectric layer 54 and the second dielectric layer 60, the first sealing ring layer (58 in 70) and the second sealing ring layer (60 in 70) collectively separating the first regions 100’ from the second regions (region of edges 100A that is sawed), the sawing (“sawed”, par [0038]) forming cracks in the second .

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Yu et al. (US 2015/0294939) (“Yu”). 
With regard to claim 27, figures 13-15 of Chu discloses sawing (“sawed”, par [0038]) the redistribution structure (64, 58) and the encapsulant 52, connecting the metallization patterns (64, 58) of the redistribution structure to a package substrate 56B; and forming an underfill 66 between the redistribution structure (64, 58) and the package substrate 174, the underfill 66 contacting the sealing ring 70.
Chu does not disclose that after sawing the redistribution structure and the encapsulant forming an underfill between the redistribution structure and the package substrate, and forming an underfill between the redistribution structure and the package substrate, the underfill contacting the sealing ring.
However, figure 8 of Yu discloses that after sawing (“singulated using a die saw”, par [0021]) the redistribution structure 140 and the encapsulant 114 forming an underfill (“underfill”, par [0053]) between the redistribution structure 140 and the package substrate 174, 
Therefore, it would have been obvious to one of ordinary skill in the art to form on the dielectric layers of Chu with the underfill as taught in Yu in order to strengthen solder joints and reinforce the products resistance against vibration and thermal shock.  See par [0053] of Yu. 

Chu does not disclose that after sawing the redistribution structure and the encapsulant, connecting the metallization patterns of the redistribution structure to a package substrate; and forming an underfill between the redistribution structure and the package substrate, an upper dielectric layer of the dielectric layers separating the underfill from the sealing ring.
However, figure 8 of Yu discloses that after sawing (“singulated using a die saw”, par [0021]) the redistribution structure 140 and the encapsulant 114, connecting the metallization patterns 148 of the redistribution structure 140 to a package substrate 174; and forming an underfill (“underfill”, par [0053]) between the redistribution structure 140 and the package substrate 174. 
Therefore, it would have been obvious to one of ordinary skill in the art to form on the dielectric layers of Chu with the underfill as taught in Yu in order to strengthen solder joints and reinforce the products resistance against vibration and thermal shock.  See par [0053] of Yu. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Mohammed et al. (US 2019/0229028) (“Mohammed”). 

However, figure 44 of Mohammed discloses that the first distance S2 is in a range of 20 um to 30 um (“25um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring and redistribution lines of Cu at the distance taught in Mohammed in order to reduce chip size.  See par [0078] of Mohammed. 

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Macelwee et al. (US 2018/0012770) (“Macelwee”). 
With regard to claim 32, Chu does not discloses that the second distance is in a range of 10 pm to 20 pm.
However, Macelwee discloses that the second distance (“the seal ring would be spaced about 20 um to 30 um from the die edge”, par [0086]) is in a range of 10 um to 20 um (“the seal ring would be spaced about 20 um to 30 um from the die edge”, par [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring of Cu at the distance to the edge of the die as taught in Macelwee in order to reduce the risk of dicing induced damage.  See par [0037] of Macelwee. 

Allowable Subject Matter
s 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        3/2/2021